      Case 1:18-cv-00862-JB-CG Document 62 Filed 10/27/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ADC LTD NM, INC.,

             Plaintiff,

v.                                                          CV No. 18-862 JB/CG

JAMIS SOFTWARE CORPORATION,

             Defendant.

            ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be conducted on November 10, 2020 at

2:30 p.m. Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-

9415, follow the prompts, and enter the Access Code 7467959, to be connected to

the proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
